Citation Nr: 0534575	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-11 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to June 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

A Travel Board hearing was held in June 2004, before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
testimony has been associated with the claims file.  

The Board remanded the case in September 2004 for further 
development.  While the case was in remand status, the 
evaluation for the veteran's low back disability was 
increased to 40 percent.  The case was returned to the Board 
in November 2005.  


FINDING OF FACT

The service-connected lumbar spine disability is manifested 
by severe limitation of motion; the disability is not 
manifested by ankylosis or intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5289, 
5292 (2003); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 
5003, 5237, 5242 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The claim for an increased rating for a lumbar spine 
disability initially adjudicated before the enactment of the 
VCAA in November 2000.  In the statement of the case and 
supplements thereto, as well as correspondence dated in May 
2001 and October 2004, the veteran was informed of the 
evidence necessary to substantiate his claim, the evidence 
and information that he should submit and the assistance that 
VA would provide to obtain evidence in support of his claim.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that the case was remanded in September 2004 
for further development, and the RO obtained additional VA 
treatment records.  In addition, the veteran has been 
afforded VA examinations to determine the severity of his 
lumbar spine disability.  Neither the veteran nor his 
representative has identified any additional evidence which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Accordingly, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

Following compliance with the notification requirements of 
the VCAA and the completion of all indicated development of 
the record, the originating agency readjudicated the 
veteran's claim.  There is no indication or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  Therefore, the Board believes that the 
originating agency properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulation and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.  



II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Historically, service connection for chronic lumbosacral 
strain with spondylolysis, right, L5-S1 was granted in a 
November 1980 rating decision with a 10 percent disability 
evaluation.  In a December 1981 rating decision, the 
evaluation was increased to 20 percent, effective June 1980.  
In March 2000, the veteran filed the current claim for an 
increased rating for his low back disorder.  

On VA examination in July 2000, the veteran reported that he 
experienced progressive low back pain since service.  He said 
that he began suffering some right lower extremity radicular 
pain in the past two years.  The veteran described his 
current symptoms as daily, dull, low back pain with 
occasional sharp extenuation and right lower extremity pain.  
He reported moderate to severe stiffness with decreased 
endurance.  The veteran reported flare-ups of pain occurred 
approximately once per week which required modification of 
his activities of daily living.  He used a lumbar type brace 
but no other orthosis.  He had had no surgeries on the back.  
It was noted that the veteran was employed full time as a 
mail carrier and performed all activities of daily living 
independently.  Lumbar range of motion testing revealed 
flexion limited to approximately 20 degrees without pain.  
Extension was limited to about 10 degrees with pain.  Lateral 
bending was within the normal range of motion.  Inspection of 
the lumbar spine demonstrated no external abnormalities on 
forward flexion.  There was no obvious kyphoscoliosis.  On 
palpation, significant paraspinous muscle spasms slightly 
worse on the right were demonstrated.  The veteran had mild 
tenderness to palpation more on the paraspinal than in the 
axial spine area.  There were no significant postural 
abnormalities or fixed deformities.  Neurologic examination 
was essentially normal.  It was noted that a private magnetic 
resonance imaging (MRI) study showed no evidence of 
significant neural compression.  Radiological reports 
revealed some evidence of mild lumbar spine degenerative 
disease with facet joints sclerosis and hypertrophies, most 
prominently at L4-5.  No significant osteophytic disease was 
shown that would explain his right leg pain.  The diagnostic 
impressions include mild degenerative disease of the lumbar 
spine; grade one spondylolisthesis with bilateral pars intra-
articularis defects.  It was noted as to the etiology of his 
arthritis, it was probably a combination of normal aging as 
well as repetitive use injury and there was at least some 
relationship to his previous service in the military as to 
the spondylolisthesis.  

Private medical records dated from 1997 to 2001 generally 
show treatment for a variety of disorders.  Several records 
note that the veteran was treated for complaints of low back 
pain diagnosed as chronic lumbar strain.  

VA medical records dated from 1999 to 2001 essentially 
reflect ongoing treatment, including physical therapy, for 
low back symptoms and sciatica.  

On VA examination in July 2005, it was noted that the veteran 
currently worked as a mail carrier.  His history of a back 
injury during active service was reported.  It was noted that 
he was initially treated for severe lumbar sprain after a 
fall during service but was later found to have suffered a 
compression fracture of the lumbar spine.  He was treated 
with a body cast for about 6 weeks.  The veteran indicated 
that after service he had progressive pain which he described 
as a constant dull ache that was occasionally aggravated by a 
throbbing pain that radiated to the posterior aspect of the 
right sciatic notch in the posterior aspect of the right 
thigh.  The veteran did not report any episodes of 
incapacitating status in the last 12 months and there was no 
neuropathic pain or irritation of the right sciatic notch or 
right sciatic nerve at the time of the examination that could 
be associated with any incoordination, weakness of movements 
or any other effects on his daily living.  He did not report 
any bowel or bladder dysfunction or any associated features.  

Objective findings included a straight appearance of the 
thoracolumbar spine with muscle spasticity at the level of 
the lumbosacral junction but no muscle spasms were 
identified.  The compression of the right sciatic notch was 
painful and the pain radiated to the posterior aspect of the 
right thigh.  Goldthwait's sign was negative for irritation 
or sprain of the sacroiliac joints.  It was noted that 
repetitive action of flexion and extension of the lumbosacral 
spine was met with increased pain but no incoordination or 
weakness was identified.  Range of motion testing showed 
flexion of 40 degrees with severe pain.  Extension was to 5 
degrees with severe pain.  Right and left rotation was 20 
degrees on both sides.  Right and left bending were both 20 
degrees.  Straight leg raising test in the sitting position 
was positive bilaterally but worse on the right side.  It was 
also positive on the recumbent side especially on the right.  
Motor and sensory examination of both lower extremities was 
within normal limits.  No evidence of any dermatomal 
involvement or muscle weakness following any specific 
dermatomal distribution was identified.  The diagnosis was 
degenerative joint disease of the low back as a result of the 
service-connected lumbar spine injury.   

VA medical records dated from January 2001 to January 2005 
generally show treatment for chronic low back pain and 
osteoarthritis.  


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.   

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  

In this case, a 40 percent disability rating has been granted 
on the basis of limitation of motion.  

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The maximum evaluation 
authorized under either of these Diagnostic Codes is 40 
percent.  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2005).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle with marked deformity and ankylosis of 
major joints or without other joint involvement warrants a 
100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine to 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

Notes set out after the diagnostic criteria provide that 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  

The veteran is currently in receipt of the maximum evaluation 
authorized under the former or current criteria for 
evaluating limitation of motion without ankylosis.  The 
evidence consistently demonstrates that he retains some 
useful motion of the lumbar spine so a higher rating is not 
warranted on the basis of ankylosis.  The currently assigned 
evaluation of 40 percent is also the maximum evaluation 
authorized under the former criteria for evaluating 
lumbosacral strain.  While the veteran has complained of some 
right radicular symptoms, no electrodiagnostic evidence of 
radiculopathy has been found, X-ray studies have not 
disclosed the presence of degenerative disc disease, the 
objective neurological examinations have not confirmed the 
presence of radiculopathy, and the evidence fails to 
demonstrate that there have any incapacitating episodes 
necessitating bedrest prescribed by a physician.  Therefore, 
neither the current nor the former criteria for evaluating 
intervertebral disc syndrome are applicable, and the 
disability does not warrant a separate compensable evaluation 
for neurological impairment.

Accordingly, the Board concludes that the veteran's low back 
disability does not warrant a higher rating under any 
potentially applicable diagnostic code.

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluation.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a rating in excess of 40 percent for a lumbar 
spine disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


